METHOD FOR PRODUCING FUEL CELL CATALYST, AND FUEL CELL CATALYST PRODUCED THEREBY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/9/2019 and 4/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “supporting” in claim 1 is used by the claim to mean a “support or layer,” while the accepted meaning is “to hold up or carry”. The term is indefinite because the specification does not clearly redefine the term.
Claim 1 discloses “performing a first supporting comprising preparing a support-nanoparticle composite…”. This makes absolutely no sense. What is actually being done? Further, claim 1 discloses “performing a second supporting comprising supporting the separated unsupported particles…”. This also makes no sense. A supporting what? Does the Applicant mean a support such as in carbon? Paragraph 0039 discloses a “carbon-based support” which makes more sense. The claim would make more legible sense by utilizing the actual method as explained in any of the examples in the specification.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 10-2017-0092125A using US 2018-0375108A1 as an English language translation) and further in view of Ha et al. (KR 10-2007-0109439A).
Regarding claims 1 and 13-15, Cho et al. teach a method for preparing a catalyst for a fuel cell (Abstract) comprising:
forming a polymer layer on a support (Claim 12 discloses forming a polymer layer on a carbon carrier.); performing a first supporting comprising preparing a support-nanoparticle composite by supporting metal nanoparticles on the polymer layer-formed support (Paragraphs 0115); heating treating the support-nanoparticle composite (Paragraph 0116)
However, Cho et al. do not teach separating unsupported particles from the result of the first supporting; heat treating the support-nanoparticle composite to which the unsupported particles have been separated performing a second supporting comprising supporting the separated unsupported particles on the heat-treated support-nanoparticle composite.
Ha et al. teach a method for preparing a membrane-electrode assembly for a fuel cell in which a catalyst powder, which remains unsupported during a catalyst layer application step (a charging process causes catalyst powder to be separated from the catalyst layer), is recovered and recycled (Abstract and paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Cho with Ha in order to reduce production cost and enhance catalytic activity.
Regarding claim 2, the combination of Cho and Ha teach the method for preparing a catalyst for a fuel cell of claim 1. Further, Cho teaches wherein the forming of a polymer layer is earned out by coating a polymer solution including a polymer on a support, the polymer comprising one or more group selected from the group consisting of pyridine group and an amine group on a support (Paragraphs 0052 and 0015 disclose coating a polymer solution such as polyethyleneimine (PEI) onto carbon black. Further, PEI can comprise at least 10 amine groups.).
Regarding claims 3-5, the combination of Cho and Ha teach the method for preparing a catalyst for a fuel cell of claim 1. Further, Cho teaches wherein the first supporting is carried out using a first composition including the polymer layer-formed support; a metal precursor; and a first solvent such as ethylene glycol; wherein the metal precursor is a platinum (Pt) precursor (Paragraphs 0115-0116 disclose the polymer layer formed or PEI on carbon then comprises a metal precursor such as PtCl4 and ethylene glycol as a solvent.).
Regarding claims 6 and 7, the combination of Cho and Ha teach the method for preparing a catalyst for a fuel cell of claim 3. Further, Cho teaches wherein the first supporting includes adjusting a pH of the first composition to 8 to 12 using sodium hydroxide (Paragraph 0116 discloses using NaOH to adjust the pH to 10 to 11.).
Regarding claim 8, the combination of Cho and Ha teach the method for preparing a catalyst for a fuel cell of claim 1. Further, Cho teaches further comprising, after the first supporting, washing and drying the support-nanoparticle composite (Paragraph 0116).
Regarding claim 9, the combination of Cho and Ha teach the method for preparing a catalyst for a fuel cell of claim 1. Further, Cho teaches wherein the heat treatment is carried out at a temperature of 200°C to 600°C (Paragraph 0113 discloses 180-300 °C).
Regarding claim 10, the combination of Cho and Ha teach the method for preparing a catalyst for a fuel cell of claim 1. Further, Cho teaches comprising cooling immediately after heating treating the support-nanoparticle composite (Paragraph 0116 discloses a cooling step after the heating.)
Regarding claim 11, the combination of Cho and Ha teach the method for preparing a catalyst for a fuel cell of claim 1. Further, Ha teaches wherein the second supporting is carried out using a second composition including the heat-treated support-nanopartiele composite; the separated unsupported particles; and a second solvent (Abstract and paragraphs 0033, 0057 disclose mixing a catalyst, a dispersing solvent, an organic solvent, and an ionomer; and a catalyst powder, which remains without being supporting during a catalyst layer application step which is recovered and recycled.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Cho with Ha in order to reduce production cost and enhance catalytic activity.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 10-2017-0092125A using US 2018-0375108A1 as an English language translation) and Ha et al. (KR 10-2007-0109439A) as applied to claim 1 above, and further in view of Roh (KR 10-2010-0138423 A).
Regarding claim 12, the combination of Cho and Ha teach the method for preparing a catalyst for a fuel cell of claim 11. However, they do not teach wherein the second solvent is water, and the second composition further includes nitric acid.
Roh discloses a method for preparing a high-rate platinum-supported catalyst for a fuel cell and using water as a solvent and nitric acid to drop the pH (Paragraph 0053).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Cho and Ha with Roh in order to avoid platinum agglomeration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729